Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/247,275 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications require the creation of a 3D printed piece coupled to one or more support structures, applying a sensitization agent to the part and the support, heating the to cause the agent to form a sensitized region, i.e., second metal or ceramic material, and applying an etchant to remove the part from the support by dissolving the second metal or ceramic material, i.e., sensitized region (present application, claims 1 and 3; reference application, claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1, 2, 6, 7, 10, and 11 are objected to because of the following informalities:  
Claim 1, lines 4 and 11: amend “body of the component” to “body of the metal or ceramic component”
Claim 1, line 9: amend “the metal or ceramic piece” to “the body of the metal or ceramic component”
Claim 2, line 3: amend “body of the component” to “body of the metal or ceramic component”
Claim 6, lines 2-3, 3, 5, and 6-7: amend “body of the component” to “body of the metal or ceramic component”
Claim 7, lines 3, 6, 7-8, and 8-9: amend “body of the component” to “body of the metal or ceramic component”
Claim 10, lines 4 and 5: amend “body of the component” to “body of the metal or ceramic component”
Claim 11, lines 3, 4, 7, 11, and 12: amend “body of the component” to “body of the metal or ceramic component” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2015/0197862A1) (hereinafter “Engel”) as evidenced by Roll, Daryl L., Passivation and the Passive Layer, Astro Pak, July 2014 (hereinafter “Roll”).

Regarding claim 1, Engel teaches a method of creating a build piece by an additive metal deposition process where a build plan having a first set of dimensions corresponding to the desired part and includes a support structure is made and then the build piece is subjected to a chemical etchant such that the support structure is removed from the build piece (Engel, [0005]). Engel also teaches that the build piece may be created from metal such as aluminum, titanium, stainless steel, tool steel, Inconel, astaloy, or a combination thereof (Engel, [0027]). 
Given that Engel uses stainless steel as one of the metals for use in creating the build piece, it is clear that a sensitizing agent, i.e., a passive layer consisting of chromium oxides, hydroxides, and iron compounds, would form on the outermost surface of the metal build piece upon exposure of the build piece to air, as evidenced by Roll (Roll, pg. 1 Passivation Theory of Austenitic Stainless Steel and pg. 4 A Discussion of the Passive Layer, paragraphs 4-5) and that the sensitizing agent would alter the chemical composition of the first metal, i.e., stainless steel, into a second metal, i.e., a chromium oxide, hydroxide, and/or iron oxide, at the surfaces of the 3D printed build piece, where the passive film would be removed before any of the underlying stainless steel is removed as presently claimed. Moreover, it would be obvious to one of ordinary 
The formation of a build piece by additive metal deposition process being created from a metal and having support structures of Engel corresponds to a method of fabricating a metal or ceramic component using 3D printing, by creating a 3D printed piece constructed of a first metal or ceramic material and including a body of the component coupled to one or more support structures of the present invention. 
The passivation film on the surface of the stainless steel build piece of Engel corresponds to applying a sensitization agent to surfaces of the 3D printed piece, wherein the sensitization agent alters a chemical composition of the first metal or ceramic material into a second metal or ceramic material at the surfaces of the 3D printed piece where the sensitization agent was applied such that, after reacting with the sensitization agent, the first metal or ceramic material of the metal or ceramic piece is at least partially covered by the second metal or ceramic material of the present invention. 
The chemical etchant to remove the support structure from the build piece of Engel corresponds to separating the body of the component from the one or more support structures by applying a chemical or electrochemical dissolution process that dissolves the second metal or ceramic material without significantly affecting the first metal or ceramic material of the present invention. 

Regarding claim 2, Engel also teaches that the support structures may be included, for example, to support overhangs and other types of geometry that may otherwise deform, break, or cause problems in a layer-wise manufacturing process and that the supports may be of a porous 

Regarding claims 8 and 9, Engel also teaches that other types of additive manufacturing machines may produce build pieces that interact with chemical etchants, i.e., some stereolithography machines may use a build media that reacts to some chemical etchants, an additive that either reacts with a specific chemical etchant or does not react with a specific chemical etchant that can then be added to the build piece. The build media that reacts to some chemical etchants of Engel corresponds to further comprising applying an additive to the 3D printed piece, wherein the additive protects the first metal or ceramic material from the chemical or electrochemical dissolution process of claim 8 and applying an additive to the 3D printed piece, wherein the additive makes the second metal or ceramic material more susceptible to the chemical or electrochemical dissolution process of claim 9 of the present invention.  

Regarding claim 11, Engel also teaches a narrowing of the diameter of the support structure at the interface 306, i.e., sacrificial interface region, where the interface 306 is one of the interfaces between the support structure of the build plan 300 and the enlarged 3D definition of the desired part and other interfaces occur in other locations of the build plan 300, and the modification shown at interface 306 may be repeated at some or all of the other interfaces (Engel, [0039] and FIG. 3). Engel also teaches that by narrowing the support structure at the interfaces, a support structure can be removed relatively easily from the rest of the build piece 
The narrowing of the diameter of the support structures of Engel corresponds to wherein creating the 3D printed piece includes creating a sacrificial interface region with a smaller cross-sectional area than a cross-sectional area of the body of the component of claim 11 of the present invention. The enlargement of the build plan of Engel corresponds to creating a spacer region between the body of the component and the sacrificial interface region, wherein a cross-sectional area of the spacer region is larger than the cross-sectional area of the sacrificial interface region such that application of the chemical or electrochemical dissolution process causes the body of the component to separate from the one or more support structures at the sacrificial interface region before completely dissolving the spacer region of claim 11 of the present invention. The additional finishing, including polishing of Engel corresponds to further comprising applying a machining or polishing process to remove a remaining portion of the spacer region from the body of the component after separating the body of the component from the support structure of claim 11 of the present invention.  

Allowable Subject Matter
Claims 3, 4, 5, 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable for disclosing applying a heat treatment process to the 3D printed piece after applying the sensitization agent to facilitate a reaction between the first metal or ceramic material and the sensitization agent that partially converts the first metal or ceramic material to the second metal or ceramic material. While Engel discloses that the build piece is made from stainless steel with a passive film on the surface (Engel, [0027]; Roll, pg. 1 Passivation Theory of Austenitic Stainless Steel and pg. 4 A Discussion of the Passive Layer, paragraphs 4-5), Engel fails to teach that the passive film undergoes a heat treatments process to partially convert the first metal to the second metal. Therefore, the step of applying a heat treatment after applying the sensitization agent is allowable.

Claim 4 would be allowable for disclosing wherein a reaction between the first metal or ceramic material and the sensitization agent that partially converts the first metal or ceramic material to the second metal or ceramic material includes a reaction selected from a group consisting of carburization, nitridation, and leeching. While Engel discloses that the build piece is made from stainless steel with a passive film on the surface (Engel, [0027]; Roll, pg. 1 Passivation Theory of Austenitic Stainless Steel and pg. 4 A Discussion of the Passive Layer, paragraphs 4-5), Engel fails to teach that the passive film is a carburization, nitridation, or leeching process. Therefore, the step of converting the first metal to the second metal by a reaction of carburization, nitridation, or leeching is allowable.

Claim 5 would be allowable for disclosing wherein the first metal or ceramic material includes stainless steel, the second metal or ceramic material includes chromium deficient stainless steel, and the sensitization agent includes an iron alloy. While Engel discloses that the build piece is made from stainless steel with a passive film on the surface (Engel, [0027]; Roll, pg. 1 Passivation Theory of Austenitic Stainless Steel and pg. 4 A Discussion of the Passive Layer, paragraphs 4-5), Engel fails to teach that the second metal or ceramic material includes chromium deficient stainless steel and the sensitization agent includes an iron alloy. Therefore, the specific second metal or ceramic material and sensitization agent is allowable.

Claim 6 would be allowable for disclosing wherein applying the sensitization agent to the surfaces of the 3D printed piece includes applying the sensitization agent to surfaces of the body of the component and surfaces of a sacrificial interface region coupling the body of the component to the one or more support structures, wherein applying the sensitization agent to the surfaces of the body of the component alters the chemical composition of the first metal or ceramic material into the second metal or ceramic material at the surfaces of the body of the component, and wherein applying the chemical or electrochemical dissolution process includes at least partially dissolving portions of the second metal or ceramic material at the surfaces of the body of the metal or ceramic component. While Engel discloses a narrowing of the diameter of the support structure at the interface 306, i.e., sacrificial interface region, where the interface 306 is one of the interfaces between the support structure of the build plan 300 (Engel, [0039] and FIG. 3), Engel fails to teach that the passivation film is applied to the surfaces of the 3D printed piece and the sacrificial interface region coupling the two together. Therefore, the step of 

Claim 7 would be allowable for disclosing wherein creating the 3D printed piece includes creating the sacrificial interface region with a cross-sectional area smaller than the cross-sectional area of the body of the component so that, after applying the sensitization agent to surfaces of the 3D printed piece, a greater proportion of the cross-sectional area of the sacrificial interface region is formed of the second metal or ceramic material compared to the cross-sectional area of the body of the component, and wherein applying the chemical or electrochemical dissolution process includes dissolving the second metal or ceramic material at a rate so that the body of the component is separated from the one or more support structures before the body of the component itself is dissolved. While Engel discloses a narrowing of the diameter of the support structure at the interface 306, i.e., sacrificial interface region, where the interface 306 is one of the interfaces between the support structure of the build plan 300 are smaller than the cross-sectional area of the body of the component (Engel, [0039] and FIG. 3), Engel fails to teach that the a great proportion of the cross-sectional area of the sacrificial interface region is formed of the second metal or ceramic material compared to the cross-sectional area of the body of the component. Therefore, the sacrificial interface being composed of the second metal or ceramic material is allowable.

Claim 10 would be allowable for disclosing wherein applying the sensitization agent to surfaces of the 3D printed piece includes applying the sensitization agent only to surfaces of the 3D printed piece at a sacrificial interface region, wherein the sacrificial interface region is Passivation Theory of Austenitic Stainless Steel and pg. 4 A Discussion of the Passive Layer, paragraphs 4-5), Engel fails to teach that the sensitization agent is applied to only surfaces of the 3D printed piece at a sacrificial interface region. Therefore, the step of applying the sensitization agent to surfaces of the 3D printed piece includes applying the sensitization agent only to surfaces of the 3D printed piece at a sacrificial interface region is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738